Andrews, C. J.
This was an application for a writ of peremptory mandamus, to require the defendants to build ■approaches at each end of Washington bridge. The defendants are the county commissioners of New Haven county and of Fairfield county. The Superior Court issued an alternative writ which was duly served. On the return day the defendants appeared in court and moved that the alternative writ be quashed. The court granted that motion and the relator has appealed to this court.
It is necessary to consider but one question. The alternative writ—paragraph ten—alleges that “ it is the legal duty of the county commissioners of said counties of New Haven and Fairfield, to build safe, substantial and permanent terminals or approaches at either end of said bridge structure, in order to provide the public with safe and reasonable access to said bridge.” If the facts set forth in the writ do not show this averment to be correct as a legal conclusion, then the motion to quash was properly allowed, and there is no error.
The General Assembly passed an Act in 1889—Public Acts of 1889, Chap. 214, p. 129—by which the owners of all bridges across the Housatonic river between the counties of New Haven and Fairfield, were authorized to transfer all their right, title and interest in and to the stock, property and franchises in the said bridges, to the said counties. The Act then further provided as follows: “Sec. 4. Upon such transfer being made to said counties, it shall be the duty of said counties to take the charge, management, and control of the said bridges, and to keep, maintain, operate, and control them as free public bridges. Sec. 5. The expense of maintaining and repairing said bridges shall be paid in equal proportions by each of said counties, by orders drawn by the county commissioners upon their respective treasurers, and the county commissioners of said counties, acting as a joint *21board, shall have the control and management of the said bridges.”
After the passage of that Act, the towns of Stratford, Bridgeport and Milford, took such steps as they deemed necessary to convey all their interests in the Washington bridge to said counties; and presumably all the other towns in said counties between which there were bridges over the Housatonic river, did the same as to such bridges. In that condition of things the case of New Haven and Fairfield Counties v. The Town of Milford, 64 Conn., 568, arose, and was decided as appears in our reports. That decision showed that it was the duty of the commissioners of said counties to build and maintain all the bridge structures named in said Act, but that their duty in such behalf extended no further; that it was not their duty to build or maintain any approach to any of said bridges. While it is true that the town of Milford was the only one of the towns interested which was a party to that record, both counties and the county commissioner's of both were parties. That decision defined the duty and liability of the counties and of the county commissioners, under the said Act. The duty of the towns remained precisely the same that it had been before that Act was passed, except so far as changed by that Act, as construed by that decision. That is, it remained the duty of the town of Milford to build and maintain the approach at the end of said Washington bridge which is in that town, because it was a part of the highway in that town ; and for the same reason it was the duty of the town of Stratford to build and maintain the approach at the end of said bridge which is in that town. And it was, in like manner, the duty of each of the other towns to build and maintain the approach to any bridge named in said Act, which was in such town. We understand this to be conceded by the relator.
It ought to be said that the defendants are those executive officers of these counties who are charged with the duty of carrying out whatever obligations these counties are under in respect to any of these bridges. Whatever obligation rests on the counties in this matter, it is the duty of the *22defendants to see that it is performed. The duty of the counties is the duty of the defendants. State’s Attorney v. Selectmen of Branford, 59 Conn., 402, 411. And of course when there is no duty upon the counties there is no duty upon the defendants.
It is claimed in behalf of the relator, that certain legislation in 1895 transferred the duty of building and maintaining the approaches to the Washington bridge, from the towns of Stratford and Milford to the two counties of New Haven and Fairfield. In other words, that such legislation had relieved the said towns of the duty which theretofore rested upon them in respect to these approaches, and had imposed it upon the counties.
The legislation of that year which it is claimed has effected this change, is in two Acts; chapters 245 and 246, p. 615, of the Public Acts of that year. It had been provided in § 1969 of the General Statutes of 1888, that any county might take land which the commissioners deemed necessary for the site, or for an addition to the site, of any county building; and chapter 245 of the Public Acts of 1895 added to the said section of the General Statutes the words, “ or for the construction of bridges or bridge approaches.” Chapter 246 of the Public Acts of 1895 amended Chap. 214 of the Public Acts of 1889, hereinbefore quoted, by adding to section five of said Act, the following: “ The terms bridge or bridges in this Act shall be construed to include the bridge approaches.”
The Act of 1889 did not impose upon the counties any immediate duty. But a duty which was to arise afterwards, when the owners of the several bridges over the Housatonic river between the said counties, should convey to the counties all their interest therein. A certain conveyance of Washington bridge had been made to the said counties, and it appears that all the duty which devolved on the counties in respect to the Washington bridge by that conveyance to them of that bridge, had been fully discharged.
The question then in the case is this : Did the legislature intend by the said Acts of 1895 to impose any new and fur-'
*23ther duty on the counties, in the absence of any further conveyance by the towns ? If that had been the real intention, it would have been natural and easy to say so in direct words. And there being in these Acts no such direct words, the presumption is that such intention did not exist. The effect which the legislature intends shall result from any Act it has passed, can only be discovered by the words it has used in the Act. A legislative intention not expressed in some appropriate words, has no legal existence. In seek-. ing to ascertain the legislative intent in any case, the question is, not what did the legislature mean to say, but what is the meaning of the words the legislature has used. Lee Bros. Furniture Co. v. Cram, 63 Conn., 433, 438; and in arriving at the meaning of the words used by the legislature, if they are at all uncertain, or doubtful, reference may be had to the surrounding circumstances. In the light of such circumstances the words are usually made clear. N. Y. & N. E. R. R. Co.'s Appeal, 62 Conn., 527, 534. The legislature is always presumed to know all the existing statutes, and to have in mind the effect its action or non-action will produce. State v. Staub, 61 Conn., 533, 566. In enacting Chap. 246 of the Acts of 1895, it is certain the legislature had in mind the Act of 1889, because especial reference is made therein to that Act. It is equally certain that the legislature had in mind the judicial construction which had been put on that Act in the case of New Haven and Fairfield Counties v. Milford, supra. That case made it the duty of Stratford and Milford to provide necessary approaches to Washington bridge, as we have already pointed out. The legislature might easily have assumed that those towns had performed that duty. At the argument of the former case —New Haven and Fairfield Counties v. Milford—it was stated, and as it was not denied, we have assumed it to be true, that the towns of Derby and Huntington had at their own charge provided approaches to the bridge at Derby, which is one of the bridges named in the Act of 1889. It is altogether probable that the legislature had that fact also in mind, and intended to have the other towns do the same j *24and to enact by the amendment of 1895, that if the towns of Stratford and Milford had provided approaches to Washington bridge, or when they should do so, and should convey them by appropriate action to the said two counties, that then, and not until then, it should be the duty of the counties “ to take charge, management and control of the said bridge, including the approaches, and to keep, maintain, operate and control ” the same as a part of the said bridges.
It is a firmly established rule of construction that all statutes are intended to operate prospectively. Retroaction is never to be allowed to a statute unless the words in which it is expressed, so clearly require it as to exclude any other reasonable interpretation. Plumb v. Sawyer, 21 Conn., 355; Smith v. Lyon, 44 id., 177; Middletown v. N. Y., N. H. & H. R. R., 62 id., 497.
If the intention above mentioned is the one which the legislature designed to express by the Act of 1889 as amended by the Act of 1895, then the Act as amended is simple, easy, consistent, has only a prospective operation, and produces equality among all the towns affected by it. From the language of these Acts, and becausé there is a total absence in them of any words imposing on the counties such a duty as the relator claims, we think this is the construction which ought to be put on them. The interpretation urged by the relator would produce the contrary effects; especially it would require that a retroactive force be given to the Acts of 1895; a result which, as we have shown, ought not to be allowed.
There is no error.
In this opinion Fenn and Baldwin, Js., concurred.